833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SOUTH COAST, INC., Appellant,v.The UNITED STATES, Appellee.
No. 87-1270.
United States Court of Appeals, Federal Circuit.
Oct. 13, 1987.

Before FRIEDMAN, DAVIS and NIES, Circuit Judges.
PER CURIAM.


1
The decision of the United States Department of Agriculture Board of Contract Appeals (Board), which denied the claims of the appellant for additional compensation or, alternatively, for reformation of the contract, is affirmed on the basis of the opinion of the Board.